Citation Nr: 1211084	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar strain with L4 to L5 discectomy and scar formation.  

2.  Entitlement to a restoration of a 20 percent rating for a left knee disability.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse J.C., and an observer T.G.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1968 to August 1972 and active service in the Coast Guard from July 1973 to October 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  They were previously before the Board in June 2010 but were remanded for additional development.  The appeals have been returned to the Board for further review.  

The issue of service connection for a cervical spine disability was among the issues remanded by the Board in June 2010.  Service connection for this disability was established in a July 2011 rating decision.  This constitutes a complete grant of the benefits sought on appeal for that issue, and it is no longer before the Board. 

The Veteran appeared at a hearing before an Acting Veterans Law Judge in February 2009.  Unfortunately, this Acting Veterans Law Judge is no longer employed at the Board.  The Veteran was offered an additional hearing in an October 2011 letter, but he declined in a November 2011 reply.  The Board notes that the transcript of the February 2009 hearing is in the claims folder and was read and considered in the adjudication of his claims. 

The issues of entitlement to service connection for depression as secondary to a service connected low back disability and service connection for a skin disability to include as secondary to Agent Orange exposure were raised by the Veteran at his February 2009 hearing but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected low back disability has been diagnosed to include intervertebral disc syndrome, and the evidence demonstrates that the Veteran experiences incapacitating episodes of at least six weeks of total duration during the past 12 months, without evidence of ankylosis.  

2.  A March 2007 RO rating decision, which reduced the rating for a left knee disability from 20 percent to 10 percent, failed to comply with pertinent law and regulations by not fully assessing how the Veteran's condition had improved and whether it was reasonably certain that such improvement would be maintained under ordinary conditions of life; the statement of the case and supplemental statements of the case also fail to show that the appropriate regulations were considered or provided to the Veteran.

3.  The Veteran retains at least zero degrees of extension and 70 degrees of flexion of the left knee without additional limitation of motion due to pain, weakness, incoordination or fatigability; severe impairment due to instability or subluxation has not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for the Veteran's lumbar strain with L4 to L5 discectomy and scar formation have been met; the criteria for an evaluation in excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 3.321(b), 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Code 5237, 5243 (2011).  

2.  The March 2007 RO rating decision reducing the rating for a left knee disability from 20 percent to 10 percent is void ab initio; the criteria for an evaluation in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 3.344, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran's appeal arises from his disagreement with a periodic reevaluation of his service connected disabilities by the RO.  Therefore, he was not provided with VCAA notification prior to the initial rating decision.  However, after the Veteran submitted a notice of disagreement with the decision of the RO, he was provided an October 2007 letter that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  Although the notification was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as his claim has been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before an Acting Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  Although the July 2010 VA examiner failed to answer one of the questions directed to him by the Board in the June 2010 remand, in view of the information that was provided by the examiner and the partially favorable decision that will be rendered below, this did not result in any harm to the Veteran, and an additional remand to complete the development is not required as it would be of no benefit to him.  Stegall v. West, 11 Vet. App. 268 (1998); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluations

The Veteran contends that the evaluations assigned to his low back and left knee disabilities are inadequate to reflect the impairment they produce.  He further contends that the evaluation for the left knee disability should not have been reduced. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Lumbar Spine Disability

Entitlement to service connection for a lumbar strain was established in a June 1991 rating decision.  A zero percent evaluation was assigned for this disability.  The diagnosis was recharacterized to chronic lumbar syndrome with L4 to L5 discectomy with residual scar formation in an October 1995 rating decision, which increased the evaluation to 20 percent.  The current 40 percent evaluation was assigned by an October 1999 rating decision and confirmed by the decisions on appeal.  

The Veteran's claim is currently evaluated under the rating code for 38 C.F.R. § 4.71a, Code 5243, for intervertebral disc syndrome.  Under this rating code, the Veteran's back disability may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, depending on which method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Code 5243.  

In order to receive an evaluation in excess of the current 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, there must be either favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  Note 1 to this formula adds that any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment are to be evaluated separately under and appropriate diagnostic code.  

Additional impairment due to pain, weakness, incoordination or excess fatigability with repetitive motion is to be considered when evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent rating.  Incapacitating episodes of at least four weeks but less than six weeks merit continuation of the current 40 percent rating.  Note 1 to this formula states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The evidence includes lay statements from two neighbors of the Veteran that were received in February 2009.  These letters describe the difficulty the Veteran experiences as a result of his back pain.  One neighbor states that the Veteran said he often has to stay in bed due to the back pain.  The other neighbor estimates that the Veteran spent approximately three months during the last year in bed not able to function due to his back.

February 2009 records from the Veteran's private doctor state that the Veteran experienced intractable pain due to his low back disability.  The impression was incapacitating back and radicular pain for 12 to 14 weeks during the past year.  

At the request of the June 2010 remand, the Veteran was afforded a VA examination of his spine in July 2010.  The claims folder was reviewed by the examiner.  Among other findings, the examiner noted that the Veteran experienced weekly flare-ups of his low back disability symptoms.  These would last from 1 to 2 days.  The examiner stated that functional limitation was 100 percent during the flare-ups and that bed rest was required.  The diagnoses included intervertebral disc syndrome.  

The Board finds that this evidence supports entitlement to a 60 percent evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, incapacitating episodes totaling six weeks in the past 12 months warrants a 60 percent evaluation.  The information from the Veterans private doctor indicates that the Veteran has incapacitating episodes that far exceed the required six weeks.  Similarly, the estimate of 1 to 2 days of incapacitating flare-ups that require bed rest every week reported by the VA examiner also exceeds the six weeks required for a 60 percent evaluation.  Although the VA examiner did not specifically state whether or not this bed rest was prescribed by a physician, the Board notes that the definition of incapacitating episodes used by the formula was contained in the remand, and a copy of the remand was placed in the claims folder which the examiner states was reviewed.  When all reasonable doubt is resolved in favor of the Veteran, it must be presumed that the VA doctor was aware of the definition of incapacitating episodes when he wrote his report.  Therefore, entitlement to a 60 percent rating is warranted.  

The Board has considered entitlement to an evaluation in excess of 60 percent for the Veteran's low back disability, but this is not demonstrated by the record.  

A 60 percent rating is the highest rating allowable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, any evaluation in excess of 60 percent would have to be under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Code 5243.  

However, under the General Rating Formula for Diseases and Injuries of the Spine, there must evidence of ankylosis in order to receive an evaluation in excess of 40 percent.  The July 2010 VA examination states that the Veteran does not have ankylosis.  The Board further notes that the Veteran and his representative conceded that there is no ankylosis at the February 2009 hearing.  

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine may allow for a higher evaluation when neurological manifestations are combined with the 40 percent rating based on limitation of motion without ankylosis under this formula.  In the current appeal, such an increase is not supported by the evidence.  At this juncture, the Board notes that the June 2010 remand directed the July 2010 VA examiner to identify any neurological disorders associated with the Veteran's low back disability to include the name of associated nerves.  He was also to opine on the level of any incomplete paralysis.  

The actions requested by the June 2010 remand in regards to neurological impairment were not completed in full.  Although the examination report included a detailed motor examination which evaluates various muscle movements in terms of neurological impairment and assigns a numerical value from zero to 5, with zero being complete paralysis, the examiner did not identify which nerves were affected.  However, this does not affect the outcome of the decision.  As the findings were 3 for hip and knee movements and 2 for ankle and toe movements, the Veteran's incomplete paralysis would be no more than moderate to moderately severe.  In theory, even if the highest possible evaluation for moderately severe incomplete paralysis was assigned under any of the applicable rating codes for the nerves of the lower extremities, which in this case is a 40 percent evaluation for moderately severe incomplete paralysis of the sciatic nerve, it would be of no benefit to the Veteran.  When the 40 percent evaluation for limitation of motion under the formula is combined with a 40 percent evaluation for incomplete paralysis under 38 C.F.R. § 4.25, as is required under this rating code, the rating does not exceed the 60 percent already assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. §§ 4.71a, 4.124a, Codes 5243, 8520-8530.  Finally, there is no evidence of any other neurological manifestations such as bladder or bowel problems.  The Board is aware of May 2006 private surgical records which note "possible" neurogenic bladder and the Veteran's testimony regarding occasional bowel problems, but this had not been diagnosed on subsequent records, and the July 2010 VA examination specifically found that the Veteran's complaints were not related to his low back disability.  Therefore, the failure of the July 2010 examiner to completely answer the questions posed by the June 2010 remand does not result in any harm to the Veteran, as a 60 percent evaluation would remain the highest possible result under either formula.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran's symptoms are a reduced range of motion and pain of the low back that is productive of radiation and incapacitating episodes.  These symptoms are specifically contemplated by the rating criteria.  There is no objective evidence that the Veteran's service connected low back disability presents an exceptional or unusual disability picture.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Left Knee Disability

The record shows that entitlement to service connection for a left knee medial meniscectomy and repair of the anterior cruciate ligament was established in a June 1991 rating decision.  A zero percent evaluation was assigned for this disability.  The evaluation was increased to 10 percent in an October 1999 rating decision, effective from August 1995.  However, a June 2000 rating decision increased the evaluation to 20 percent, also effective from August 1995.  

In March 2006, the Veteran received notification that he was to be scheduled for an examination in order to ensure that his left knee disability was properly evaluated.  Following an April 2006 VA examination, a September 2006 proposal to reduce the evaluation for the left knee disability from 20 percent to 10 percent was issued.  The Veteran was notified of this proposal by a September 2006 letter.  A March 2007 rating decision effectuated the reduction to 10 percent, effective from June 1, 2007, and the Veteran was notified of this decision by a March 2007 letter.  The Veteran's claim was reconsidered and again denied in a June 2007 rating decision.  The Veteran submitted a notice of disagreement with this decision, and the current appeal ensued. 

At this juncture, the Board notes that although the Veteran's appeal has been characterized as entitlement to an increased evaluation for his left knee disability, in view of the history noted above the proper characterization of the matter is entitlement to restoration of the 20 percent evaluation for the Veteran's left knee disability.  

The Board notes that the evidence does not indicate, nor does the Veteran contend, noncompliance with the procedural requirements for rating reductions. See 38 C.F.R. § 3.105(e).  Therefore, the Board will only focus on the propriety of the reduction. 

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in rating reductions for disabilities that have "stabilized" over a five-year period.  In such cases, the evidence of record at the time of the reduction decision must demonstrate a sustained and material improvement based on the entire record of pertinent medical evidence.  Lehman v. Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the evidence of record casts a doubtful shadow upon a reduction in the rating decision, then the proposed reduction will be suspended for one to two years until a reexamination is performed; the RO will re-interpret the record in light of the Veteran's entire medical history, with emphasis upon the most recent history. 

Ratings on account of disease subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  In essence, a rating that has existed for five years or more is considered stable, and may not be reduced on any one examination, unless all the evidence of record establishes that a claimant's condition has undergone sustained material improvement.  38 C.F.R. § 3.344.  

The duration of a rating is measured from the effective date of assignment to the effective date of actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1 , 4.2, 4.13; see also Brown v. Brown , 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

As the 20 percent evaluation for the Veteran's left knee disability was in effect from 1995 to 2007, the provisions of 38 C.F.R. § 3.344 apply in this case.

The regulatory provisions applicable to rating reductions contain at least four specific requirements: (a) the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which the reduction is based are full and complete; (2) examinations less full and complete than those on which payments were authorized or continued cannot be used as a basis of reduction; (3) ratings on account of diseases subject to temporary and episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated; and (4) although material improvement in the physical or mental condition is clearly reflected, the rating agency should consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, 5 Vet. App. at 419 (citing 38 C.F.R. § 3.344(a) ; Dofflemeyer v. Derwinski, 2 Vet. Ap. 277, 280 (1992); and Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991)). 

Finally, in Schafrath v. Derwinski, the Court of Appeals for Veterans Claims (Court) explained that where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

After considering all the evidence, the Board finds that the requirements set forth above have not been met.  In this respect, the September 2006 proposed reduction rating decision does discuss three VA examinations conducted between 2001 and 2005 in addition to the April 2006 VA examination.  However, the RO failed to discuss whether "'material improvement in the physical or mental condition is clearly reflected" and whether "the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Moreover, the March 2007 rating decision that actually made the reduction reflects no consideration of 38 C.F.R. § 3.344 whatsoever, in that no evidence is cited save for the September 2006 proposed reduction.  Thereafter, the Veteran has never received notification of what must be demonstrated in order for a reduction to be made.  The June 2007 rating decision again fails to discuss any of the provisions of 38 C.F.R. § 3.344.  The April 2008 statement of the case notes that the Veteran disagreed with the reduction, but does not provide the Veteran with the contents of either 38 C.F.R. § 3.105(e) or 38 C.F.R. § 3.344, and does not contain any discussion of their provisions.  The two subsequent supplemental statements of the case also fail to provide the Veteran with these regulations or to apply their contents.  They do not contain any specific finding that the Veteran's condition had undergone "material" improvement.  In short, from March 2007 onwards the Veteran's appeal has been evaluated as a claim for an increased evaluation for his left knee disability and not a claim for restoration of the evaluation that was previously assigned.

Under these circumstances, the March 2007 RO rating decision denied the Veteran due process and is void ab initio.  See Hayes v. Brown, 9 Vet. App. 67   (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 413.  Under these circumstances, restoration of the 20 percent evaluation is warranted.  

Given the Veteran's contentions and testimony at the February 2009 hearing, the Board will now consider whether the Veteran is entitled to an evaluation in excess of 20 percent for his left knee disability.  

The Veteran has been evaluated under the rating code for traumatic arthritis.  Traumatic arthritis is to be evaluated as if it were degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The specific joint involved in this instance is the knee.  Under the rating code for limitation of flexion of the leg, flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Any additional functional limitations due to pain, weakness, fatigability or incoordination must also be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Veteran's disability includes repair of the anterior cruciate ligament.  Therefore, the rating code for instability of the knee may be for consideration if it is more favorable to the Veteran.  Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

Furthermore, in a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

The evidence includes the findings of an April 2006 VA examination.  The examiner found that there was no giving way, instability, or subluxation.  The Veteran's gait was normal.  Range of motion was from zero to 100 degrees.  The Veteran's complaints included pain.  Flare-ups were noted to occur weekly but lasted only a few hours.  However, there was no additional loss of motion after repetitive use.  

An April 2007 private X-ray study demonstrated minimal degenerative disease of the left knee.  

The most recent examination of the Veteran's left knee was conducted in July 2010.  The claims folder was reviewed by the examiner.  The summary of symptoms showed that the Veteran experienced giving way and instability, as well as incoordination and decreased speed of joint motion, stiffness, and weakness.  The Veteran reported weekly flare-ups of a day or two in duration during which time he would use a knee brace.  On further examination, the Veteran's left knee had normal extension to zero degrees.  Flexion was limited to 70 degrees.  Repetitive motion testing demonstrated objective evidence of pain, but no additional limitation of motion.  An X-ray study showed mild joint space narrowing.  The diagnosis included degenerative joint disease of the left knee.  The examiner noted that the Veteran had incoordination and weakness attributable to his painful knee but that his complaints of pain and fatigability were not necessarily commencerate with the identified degenerative joint disease and other findings.  

After consideration of the medical findings, the Board finds that the evidence does not support entitlement to an evaluation in excess of 20 percent.  Both of the VA examinations show that the Veteran retains extension of the left knee to zero degrees, which the July 2010 examiner described as normal.  The April 2006 VA examination showed limitation of flexion to 100 degrees, and the July 2010 VA examination showed that it was limited to 70 degrees.  Although repetitive use resulted in objective evidence of pain, and weakness and incoordination were also described, none of these factors resulted in any additional loss of range of motion on either examination.  Therefore, given that the Veteran retains normal extension and at least 70 degrees of flexion even with consideration of the effects of pain, weakness, incoordination and fatigability, he does not meet the requirements for even a zero percent evaluation under the rating codes for limitation of motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5260, 5261.  

The evidence also fails to support entitlement to an evaluation in excess of 20 percent under the rating code for impairment of the knee due to subluxation or instability.  Severe impairment must be demonstrated in order to receive a 30 percent evaluation.  However, the April 2006 VA examination showed no giving way, instability, or subluxation.  In contrast, the Veteran testified that he experiences instability that has caused him to fall, and the July 2010 VA examination states that the Veteran experiences giving way and instability.  However, the evidence does not show that this is severe.  For example, the Veteran only requires a brace during flare-ups.  Assignment of an increased evaluation under this rating code is not supported by the evidence.  38 C.F.R. § 4.71a, Code 5257.

In reaching this decision, the Board has considered entitlement to separate evaluations for limitation of extension and limitation of flexion.  However, as the Veteran does not meet the scheduler requirements for even a zero percent evaluation under either rating code, separate evaluations are not for assignment.  VAOPGCPREC 9-04.  This also precludes entitlement to a separate evaluation based on instability and limitation of motion.  VAOPGCPREC 9-98.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran's complaints of pain and instability are contemplated by the rating criteria, and he has not demonstrated any symptoms that are not contemplated.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a 60 percent evaluation for lumbar strain with L4 to L5 discectomy and scar formation is granted, subject to the laws and regulations governing the award of monetary benefits.  

Restoration of a 20 percent evaluation for a left knee disability is granted. 


REMAND

The record reflects that the June 2010 Board remand noted that the Veteran had raised the issue of entitlement to TDIU at the February 2009 hearing.  This issue was then referred to the RO/AMC for initial consideration.  There is no indication in either the claims folder or the electronic record that this issue has been addressed.  

However, the Court held in Rice v. Shinseki, 22 Vet. App. 447(2009), that a claim of entitlement to TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record. 

Therefore, the appropriate action at this time is not an additional referral but REMAND.  The case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding the issue of entitlement to TDIU. 

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination by a qualified physician to ascertain, based on the examination findings and other relevant evidence in the claims file, whether the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  All indicated tests and studies should be conducted.  In making this employability determination, the examiner should also consider the Veteran's level of education, other training, and work experience.  The examiner should opine whether it is as likely as not that the combined impairment produced by the Veteran's service connected disabilities would prevent him from obtaining and maintaining more than marginal employment.  The VA examination report must include a complete rationale for all opinions and conclusions expressed.

3.  After the development requested above has been completed to the extent possible, review the record and adjudicate the claim for TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


